Laughlin, J.:
Appellant is not an honorably-discharged soldier, sailor or marine, or a veteran volunteer fireman, within the provisions of section 22 of the Civil Service Law (as amd. by Laws of 1910, chap. 264, and Laws of 1920, chap. 833). The point of law presented by this appeal is whether by chapter 50 of the Laws of 1921, providing for the reorganization of the Department of Labor, as amended by chapter 642 enacted at the same session, the right of the appellant theretofore existing by virtue of the provisions of section 22 of the Civil Service Law, as supplemented by section 22a thereof (as added by Laws of 1920, chap. 836), to retain his position and remain a factory inspector, unless it became necessary to abolish it and to discontinue his services after the positions of all factory inspectors subsequently appointed were abolished, has been withdrawn. He has not been removed from the service, but merely suspended without pay. Section 22 preserves his right to have his name remain “ upon a list of suspended employees for the office or position or for • the class of work in which they have been employed, or for any corresponding or similar office, position or class of work,” and to be certified for reinstatement or re-employment in the order of his original appointment. Section 22a contains similar statutory provisions. The difference between the two sections, so far as material here, is that section 22a provides that whenever a “ position * * * is abolished or made unnecessary,” suspensions “ shall be made in the inverse order ” of the original appointments to the positions, and section 22 contains no similar provisions, but merely provides that the person whose position is abolished, if not protected against discharge as an honorably-discharged soldier, sailor, marine or veteran volunteer fireman, shall be deemed suspended without pay, and that his name shall be certified to the Commission as therein provided for reinstatement or re-employment as already stated. It was entirely competent for the Legislature, in the interests of economy and for the good of the service, to authorize the abolition by the respondent of the position held by the appellant; and manifestly by section 18 of the Labor Law of 1921, as added by chapter 50 of the Laws of 1921, and amended by chapter 642 enacted at the same session, it intended to confer upon the respondent full authority to reorganize his department by making transfers and removals subject only to the provisions of section 22 of the Civil Service Law; and the only right preserved to the appellant by that section was to be suspended without pay on the abolition of his position, and to have his name certified as therein provided to the Com*678mission for re-employment or reappointment, and this was done. Appellant has no grievance, save on the theory that section 22a of the Civil Service Law was also excepted from section 18 of the Labor Law of 1921, as amended, but the court cannot say that the Legislature overlooked the fact that section 22 of the Civil Service Law did not require suspensions, where positions are abolished, in the inverse order of the appointments; and it must' be assumed, therefore, that the Legislature intended that the respondent, in reorganizing his department, should be unrestricted by the provisions of section 22a of the Civil Service Law, and should be at liberty to make the suspensions in such order as he deemed best for the service.
It follows, therefore, that the order should be affirmed, but without costs.
Dowling, Page, Merrell and Greenbaum, JJ., concur.
Order affirmed, without costs.